Citation Nr: 1623971	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for neuropathy of the right upper extremity, to include as secondary to service-connected epidemic cerebrospinal meningitis.

3.  Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to service-connected epidemic cerebrospinal meningitis.

4.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to service-connected epidemic cerebrospinal meningitis.

5.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to service-connected epidemic cerebrospinal meningitis.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to an initial rating in excess of 50 percent for headaches.

8.  Entitlement to a compensable rating for epidemic cerebrospinal meningitis.

9.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person.

10.  Entitlement to an effective date earlier than August 26, 2011, for the grant of entitlement to service connection for headaches.

11.  Entitlement to an effective date earlier than August 26, 2011, for the assignment of a 50 percent disability rating for headaches.

12.  Entitlement to an effective date earlier than August 26, 2011, for the grant of special monthly compensation based on housebound status.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to May 1967. 

This matter comes to the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a July 2015 statement of representative in appeals case, the representative explicitly raised secondary service connection for the four neurological claims, specifically as secondary to the service-connected epidemic cerebrospinal meningitis.  In light of the above, the issues are as stated on the first two pages of this decision.

The issues of whether there is clear and unmistakable error in a February 1968 rating decision and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder have been raised by the record in a December 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA treatment records show that the Veteran is receiving Social Security disability benefits.  The exact nature of the disability that is the basis of that grant of benefits is not clear.  Therefore, the AOJ should obtain all records from the Social Security Administration.

A December 2013 VA treatment record reflects that the Veteran's hearing was evaluated on December 9, 2009.  The AOJ should obtain all records from the Greater Los Angeles Healthcare System from December 2009 to October 2010 and from May 2014 to the present.

The Veteran has not been afforded a VA examination for his peripheral neuropathy and to address whether he needs the regular aid and attendance of another.  In light of the diagnosis of peripheral neuropathy and severity of the service-connected disabilities, he should be afforded VA examinations.

In light of the diagnosis of bilateral hearing loss in the December 2009 VA treatment record, the Veteran should be afforded a new VA examination for his hearing loss.

In a December 2011 statement, the Veteran raised the issue of whether there is clear and unmistakable error in a February 1968 rating decision that granted service connection for meningitis effective October 1, 1967; essentially assigned a zero percent disability rating for meningitis effective October 1, 1967; and denied service connection for a back disorder and headaches.  This issue is inextricably intertwined with the following issues: entitlement to an initial rating in excess of 50 percent for headaches; entitlement to a compensable rating for epidemic cerebrospinal meningitis; entitlement to special monthly compensation based on the need for regular aid an attendance of another person; entitlement to an effective date earlier than August 26, 2011, for the grant of entitlement to service connection for headaches; entitlement to an effective date earlier than August 26, 2011, for the assignment of a 50 percent disability rating for headaches; and entitlement to an effective date earlier than August 26, 2011, for the grant of special monthly compensation based on housebound status.  Harris v. Derwinski, 1 Vet. App. 180   (1991).

In that same December 2011 statement, the Veteran raised the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.  This issue is inextricably intertwined with the following issues: entitlement to special monthly compensation based on the need for regular aid an attendance of another person; and entitlement to an effective date earlier than August 26, 2011, for the grant of special monthly compensation based on housebound status.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his hearing loss, peripheral neuropathy, tinnitus, headaches, residuals of meningitis, and PTSD, and obtain any identified records.  Regardless of his response, obtain all records from the Greater Los Angeles Healthcare System from December 2009 to October 2010 and from May 2014 to the present.

2.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for Social Security disability benefits.

3.  Adjudicate the issues of whether there is clear and unmistakable error in a February 1968 rating decision that granted service connection for meningitis effective October 1, 1967; essentially assigned a zero percent disability rating for meningitis effective October 1, 1967; and denied service connection for a back disorder and headaches; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this issue if he perfects an appeal thereto.

4.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and extent of his bilateral hearing loss.  The claims folder is to be made available to the examiner to review.  The examiner should solicit a complete history of the claimant's noise exposure.  The examiner is to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

Whether it is at least as likely as not (50 percent or greater) that bilateral hearing loss is related to active service, including in-service noise exposure. 

A clear rationale for all opinions must be provided.  

5.  Schedule the Veteran for an examination to determine the nature and extent of bilateral peripheral neuropathy of the upper extremities and bilateral peripheral neuropathy of the lower extremities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of his bilateral peripheral neuropathy of the upper extremities and bilateral peripheral neuropathy of the lower extremities.

The examiner should answer the following inquiries:

An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran has peripheral neuropathy of either upper extremity and either lower extremity and, if so, whether it is at least as likely as not (50 percent or greater probability) that peripheral neuropathy of any extremity is related to active service, to include exposure to herbicides.

If peripheral neuropathy of any extremity is diagnosed, an examiner should opine on whether it was caused or aggravated by either the service-connected epidemic cerebrospinal meningitis.

A complete rationale for any opinion offered must be provided.

6.  Schedule the Veteran for an aid-and-attendance examination to determine the current nature and severity of his service-connected disabilities.  The claims folder is to be made available to the examiner to review. 

The examiner should be advised that the Veteran is service-connected for PTSD, headaches, tinnitus, and epidemic cerebrospinal meningitis and any other disabilities for which the AOJ grants service connection.

The examiner must opine whether there is a 50 percent or better probability that any service-connected disability or combination service-connected disabilities prevent him from performing functions of self care to include his ability to dress or undress himself, to keep himself ordinarily clean and presentable, adjusting any special prosthetic or orthopedic applications that normal people would be able to adjust without aid, to feed himself, and to attend to the wants of nature.   

The examiner must also whether there is a 50 percent or better probability that the Veteran has physical or mental incapacity due to any of his service-connected disabilities or combination thereof that renders him unable to protect himself from hazards or dangers incident to his daily environment.  

A complete rationale for any opinion offered must be provided.

7.  Thereafter, the AOJ must readjudicate the issues on appeal with consideration of whether a referral for extraschedular rating is warranted as well as secondary service connection as applicable.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







